﻿118.	 Mr. President, it gives me great pleasure to congratulate you on your election to the presidency of the thirty-second session of the General Assembly. It is a well-deserved tribute to you, as an eminent statesman, and to your country, Yugoslavia, and its leading role in the non-aligned movement. I should also like to extend our appreciation and gratitude to your predecessor, who guided the work of the previous session of the General Assembly with distinction.
119.	It is also with pleasure that I welcome the Socialist Republic of Viet Nam, whose admission to this world Organization has been a great achievement for the liberation movement in the world as well as a victory for the forces of peace and progress. Likewise, I welcome the sisterly independent Republic of Djibouti and salute its people, who are determined to preserve their freedom and sovereignty.
120.	This year marks the tenth anniversary of the independence of the People's Democratic Republic of Yemen. For 129 years our country was subjected to colonial rule, with its capital, Aden—an important and strategic site—a military base in the service of imperialism. The policy of partition was implemented in its countryside, which was fragmented into 23 sultanates, emirates and skeikhdoms, to ensure the perpetuation and domination of the colonialist rulers. Today, as our people celebrate this auspicious occasion, we solemnly remember and salute all those heroes who sacrificed their lives for the independence of their country, for its freedom and its progress. We also salute all those friends who extended to us the necessary support and solidarity and stood by our people in their struggle until final victory was achieved.
121.	Needless to say, political independence is not an end in itself, for the manifestations of colonialism are many-its soldiers, its education, its culture, its economic relations and its political philosophy. Genuine independence is not, therefore, just a flag and a national anthem. Rather it should initiate radical changes in order to secure a better quality of life for the people in all respects. In our country, independence was only the first step. With our homeland divided and fragmented, our economy a shambles and our people languishing in the abyss of poverty, we had but one choice, namely, a total revolution against all the manifestations of colonialism and neo-colonialism.
122.	Thus, we established a national democratic system of government responsive to the wishes and interests of our people, who had long suffered under the yoke of colonialism, feudalism and capitalism. We emerged into political life faced with a rudimentary rural economy, and we worked towards development and progress. We are today well on the way to genuine development. The revolutionary process of economic development thus began with the complete restructuring of the State. Nationalization of the main institutions of the economy, together with the promulgation of the Land Reform Law, brought into prominence the public sector, which now plays a leading role in our economic life. A three-year development plan, completed in 1972, and a five-year plan, now in its final phase, have laid the basis for a modern economic infrastructure. A total change in the ownership of the means of production, carried out mainly by popular uprisings sanctioned by the National Front, propelled our economic development and motivated the masses of workers, peasants and fishermen to undertake voluntary work—a phenomenon that is becoming part of our revolutionary tradition. Today we are faced not with unemployment but with a shortage of manpower.
123.	On the social level, a new family law provided for equal political, social and economic rights without regard to sex. A mass movement for the eradication of illiteracy is now. well under way, and before the end of this decade illiteracy will have been completely eradicated in Democratic Yemen. Formal education, which was previously tailored to serve a cosmopolitan service economy, is now geared to the development needs of the country. Our national culture and traditions, which were suppressed by colonial culture, are now being revitalized. Despite our economic problems, we have instituted programmes for free education at all levels and free medication and hospitalization as well as a social welfare programme.
124.	Since its establishment in 1963, the National Front led the national struggle against colonialism under the banner of independence, unity and progress. It was natural, therefore, that one of the first decrees of our revolution was the unification of the 23 political entities into six provinces of geographic rather than tribal lines. In 1975, an historic event took place when the National Front merged with the other two national parties to form the United Political Organization—the National Front.
125.	Today, we are determined to achieve Yemeni unity, for it is a strategic and noble goal to which the Yemeni people is deeply committed. To that end we are striving, together with our brethren in the north, to undertake the appropriate measures to pave the way towards unity.
126.	The persistence of colonialism is in flagrant conflict with the desires manifested by the majority of peoples for the achievement of international peace and security. What has been achieved up to now in the field of detente and international relations is a source of inspiration instilling in us a sense of optimism. Yet, the persistence of certain hotbeds of tension continues to pose a direct threat to world peace.
127.	International peace is indivisible, and peace without justice is unendurable. The situation in the Middle East is alarming, to say the least. Ten years after the Israeli aggression against the Arab peoples in 1967, Israel has not withdrawn from the occupied territories. Israel stubbornly continues to follow a policy of refusing to withdraw from the occupied territories. It is pursuing a policy of expansion and annexation and is establishing new settlements in the occupied territories, in utter disregard of the international community and the United Nations. Israel, acting in accordance with its Zionist and racist character, could not even be checked by its closest ally, the United States of America.
128.	Likewise, the Palestinian problem, which is at the core of the Middle East problem, continues to be unresolved. Today, three decades after the usurpation of Palestine, Israel is denying the Palestinians not only their homes and homeland but also their inalienable right to self-determination and statehood.
129.	How can we then reasonably expect a peaceful solution to be achieved when Israel is proving to the world it is neither prepared nor willing to withdraw from the occupied Arab territories or to recognize the inalienable right of the Palestinian people; and when the United States, which is now posing as an arbiter and intermediary in the Middle East conflict, is hesitant to recognize the Palestine Liberation Organization as the sole representative of the
Palestinian people, a fact which has been overwhelmingly recognized by the General Assembly of the United Nations.
130.	It is high time that the United Nations asserts its will by forcing Israel to abide by its resolutions, and notably General Assembly resolution 3236 (XXIX) of 1974, which clearly called for the self-determination of the Palestinian people in Palestine. We are in full solidarity with the just and legitimate struggle of that people and we fully support the Palestine Liberation Organization in its unrelenting struggle for self-determination and statehood.
131.	This- session of the General Assembly will focus a great deal of its attention on Africa, a continent which has long been a target for the colonialist and imperialist Powers. An imperialist conspiracy is unfolding which is bent on making Africa another sphere of conflict so as to prevent its people from whole-heartedly pursuing their heroic struggle for independence, sovereignty, and social progress. We are fully convinced that the heroic peoples of Africa realize the new aims of these imperialist and racist plans and will work together to strengthen their solidarity against the common dangers confronting them. For it is actually in the interest of these peoples to co-exist in harmony, to resolve their differences by peaceful means, and to channel their resources into reconstruction and development.
132.	In southern Africa, the long and arduous struggle of the African people is beginning to bear fruit. The rebel minority regime in Rhodesia is tottering; Namibia is on the verge of drastic changes; and the apartheid regime in South Africa is deeply shaken by popular revolt. No delaying tactics can prevent the African peoples from achieving full independence. We salute the heroic struggle of these peoples and call on everyone to support it unreservedly.
133.	We have consistently and on many occasions stated our firm stand with regard to those issues which occupy world attention. We believe that there still is the danger that what has happened in Cyprus can happen to another small State or. people. We have always called for the withdrawal of all foreign troops and bases from Cyprus and for the full respect of its sovereignty, territorial integrity and independence and its membership in the non-aligned group. We have called for the unconditional withdrawal of all foreign forces from South Korea so that unity can be achieved by peaceful means and a unified Korea may be admitted to the United Nations. Likewise, we have called for the total independence of Puerto Rico, which is now in the grip of imperialism.
134.	As a coastal State of the Indian Ocean, we fully subscribe to the Declaration of the Indian Ocean as a Zone of Peace j and support the initiative for holding a conference for that purpose. In this respect, we also attach great importance to the maintenance of the Red Sea as a zone of peace and security. The territorial sovereignty of its coastal States should be guaranteed, while its resources should be exploited for the benefit of their peoples. We have always maintained that the security of the coastal and hinterland States of the Indian Ocean is endangered not only by foreign military bases on the islands, such as the American base in Diego Garcia, but also by the foreign military bases on the coastal or hinterland States themselves. Moreover, the expansionist ambitions of certain States, and their military intervention in the affairs of others, pose no less a threat to the peace of the area. A case in point is Oman, where foreign troops are interfering in the internal affairs of that country and make every effort to obstruct the self-determination of the people of Oman. We condemn all military interventions, and we consider that a political regime sustained by foreign troops and bases lacks the very essence of legitimacy. We reaffirm our total support of the struggle of the Omani people, waged for more than 10 years, for real independence and autonomy under the leadership of the Popular Front for the Liberation of Oman.
135.	On the level of world economic relations, we note the important role which the United Nations plays in the establishment of a new international economic order, based on equality, justice and interdependence, the sixth and seventh special sessions, together with the Charter of Economic Rights and Duties of States, have paved the way for the realization of this new system and for putting an end to the existing inequitable modes of economic relations, which served the interests of the capitalist market at the expense of the peoples of the developing countries. While the institution of colonialism is in the process of disappearing, neo-colonialism, with its multiple disguises and varied methods, not only widens the gap between the capitalist countries and the developing countries, but also poses a threat to world peace and security.
136.	Unfortunately, the results of the Paris Conference on International Economic Co-operation were a great disappointment to the developing countries. The capitalist countries must show the necessary political will and carry out practical measures to strengthen international cooperation, while the developing countries must continue to shoulder their responsibilities to cement their solidarity and formulate national policies to bring about the radical changes needed for their social and economic development.
137.	It goes without saying that their co-operation and relationship with the socialist States would contribute toward achieving their political independence, ending the exactions of transnational corporations.
138.	The United Nations, in its thirty-second year of existence, has co-operated greatly in solving international problems. It has sometimes failed to find the necessary solutions, but this is because certain Member States have not acted in accordance with the Charter of the United Nations. The strengthening of the role of the United Nations depends, on the implementation by its Members of the resolutions of the General Assembly.
139.	I would like to pay a tribute to the persistent efforts of the Secretary-General, Mr. Kurt Waldehim, for world peace and security.
140.	The People's Democratic Republic of Yemen once again reaffirms its firm support of the United Nations and its commitment to its ideals and principles.
 
